Citation Nr: 0102523	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. 1151 for loss of energy, nervousness and impotence 
claimed as residuals of a transurethral resection of the 
prostate (TURP) as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
March 1948.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The evidence does not show that the veteran suffered 
additional disability as a result of hospitalization, medical 
or surgical treatment.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability based on treatment at a VA facility 
in August 1990 is not established.  38 U.S.C.A. §§ 1151 
(West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was born in July 1924.  He 
has not established entitlement to service connection for any 
disability.  He has been receiving VA non-service connected 
pension benefits for several years.

The veteran was hospitalized at a VA facility April 1987 with 
diagnoses of benign prostatic hypertrophy, hypertension, 
chronic obstructive pulmonary disease  and chronic sinusitis.  
He was admitted for a biopsy of a prostatic nodule.  He had 
had microhematuria for one and one half years.  Cystoscopy 
and intravenous pyelogram had been negative.  The veteran 
also reported nocturia, intermittency and decreased force of 
stream for several weeks.  A cystoscopy and prostatic needle 
biopsy were done.  Pathology found the lesion to be benign.  
A repeat needle biopsy in six months was recommended.

The veteran was hospitalized at a VA facility in August 1990 
for a biopsy of a prostatic nodule.  He had a cystoscopy and 
prostatic needle biopsy.  The pathology report revealed that 
two specimens were taken from the left side and several from 
the right.  The tissue was reported to be benign.  At the 
time of his discharge from the hospital it was noted that he 
was voiding without difficulty.  He produced adequate amounts 
of light cherry colored urine with a few small clots.

In September 1991 the veteran complained of frequent fatigue 
and low energy for the previous few months.  There was no 
psychiatric diagnosis.  In February 1992 the veteran again 
had a cystoscopy and prostatic needle biopsy.  The pathology 
report again revealed benign tissue.

The veteran was seen at a VA out-patient clinic in November 
1994 complaining of anxiety, fatigue and feeling blue.  The 
veteran reported that he had had a TURP 4 1/2 years earlier 
with a marked drop in his sex life.  The impression was 
depression.

On VA examination in May 1998 the veteran reported that he 
had a TURP in 1990 and shortly after that procedure he 
developed impotence, retrograde ejaculation and a marked 
diminution in his overall energy.  Examination revealed 
normal prostatic tissue without nodularity.  There was some 
diminution in the size of the testicles.  Normal male 
escutcheon was found.  In an opinion dated in July 1998 the 
examiner reported that the veteran's records had been 
reviewed and there was no evidence of a TURP having been 
performed.  Multiple biopsies in April 1987 and August 1990 
showed benign prostatic hypertrophy.  Follow-up examinations 
in 1993, 1994 and 1998 showed normal prostatic tissue.  The 
examiner concluded that the veteran still had his prostate.  
The examiner further concluded that the veteran's fatigue, 
sexual dysfunction and anxiety was not unusual given the 
veteran's age and history of high blood pressure and chronic 
obstructive pulmonary disease and medication, and that those 
symptoms were not related to his prostate procedures.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in July 2000.  He asserted that 
he had residuals of a TURP performed at a VA facility in 1990 
and that those residuals include loss of energy, nervousness 
and impotence.  The veteran stated that he had a nodule 
removed from his prostate in 1987 and he was in good health 
following that surgery.  He testified that in 1990 several 
biopsies were taken.  He reported that 10 or 11 days later he 
had intercourse and that precipitated a large discharge of 
blood.  After that episode he reported that his enjoyment of 
intercourse was greatly reduced and he became nervous and had 
less energy.  He indicated that he had more than 14 biopsies 
taken and that the surgery was not explained to him before it 
was done.  He reported that after the surgery he tried to 
explain his problems to VA doctors and that they would listen 
to a point then most of them would "slam the folder right in 
my face" and refuse to discuss it any further.

The veteran claims for compensation benefits for loss of 
energy, nervousness and impotence claimed as residuals of a 
TURP are premised on 38 U.S.C. § 1151.  At the time of the 
veteran's claim in July 1997 that section provided that where 
any veteran suffered an injury, or an aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, or as a result of having submitted to an 
examination under any law administered by the Secretary, and 
such injury or aggravation results in additional disability 
to such veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  That 
provision was subsequently amended; however, those amendments 
were made applicable only to claims filed on or after October 
1, 1997.  The earlier version of section 1151 set forth above 
is applicable to the instant case and will be the only 
version hereafter referred to by the Board in this decision.  
Jones v. West, 12 Vet.App. 460 (1999). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(a), 
(b) (2000).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c) (2000).

In this case the veteran claims that he has loss of energy, 
nervousness and impotence as a result of a TURP allegedly 
performed at a VA hospital in August 1990.  No such surgery 
has been performed.  The veteran has had several prostatic 
biopsies performed at VA hospitals at various times including 
August 1990.  However, a medical opinion from a VA physician 
concludes that the veteran's claimed loss of energy, 
nervousness and impotence cannot have resulted from those 
procedures.  The veteran has asserted that loss of energy, 
nervousness and impotence began shortly after his August 1990 
hospitalization, but he has presented no medical evidence to 
show that the time of onset was more than coincidental.  His 
symptoms are not shown to have been caused by any treatment 
rendered during that period of hospitalization.  His own 
testimony is not sufficient in this regard since he is not 
trained in medicine and is not competent to testify as to 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, the Board finds no basis for granting 
benefits under the provisions of 38 U.S.C. 1151 in this case.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C. 1151 for loss of energy, nervousness and impotence 
claimed as residuals of a TURP as a result of VA medical 
treatment is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

